BRUNOT, J.
The defendant has appealed from a conviction and sentence for selling intoxicating liquor for beverage purposes.
There is only one bill of exception in the record. It was reserved to the overruling of a motion for a new trial. The motion is based upon the plea that the verdict is1 contrary to the law and evidence, but as it merely presents a question of fact this court cannot review the finding of the trial judge thereon.
For these reasons, the verdict and sentence appealed from are affirmed.